

115 S2561 IS: Stopping Suspicious Orders of Opioids Act
U.S. Senate
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2561IN THE SENATE OF THE UNITED STATESMarch 15, 2018Mrs. Feinstein (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize the Attorney General to suspend a controlled substances registration if there is a
			 likelihood of a threat of diversion of a controlled substance, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Stopping Suspicious Orders of Opioids Act. 2.Suspension of controlled substances registrationSection 304 of the Controlled Substances Act (21 U.S.C. 824) is amended—
 (1)in subsection (c)— (A)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
 (B)by inserting after paragraph (3) the following:  (4)(A)If the Attorney General approves a corrective action plan submitted by an applicant or registrant under paragraph (2), the applicant or registrant shall fully implement the corrective action plan not later than 30 days after the date of approval.
 (B)If the Attorney General does not approve a corrective action plan submitted by an applicant or registrant under paragraph (2), or the applicant or registrant fails to fully implement an approved corrective action plan by the deadline under subparagraph (A) of this paragraph, the Attorney General—
 (i)shall immediately reinstate the proceedings to deny, revoke, or suspend the registration of the applicant or registrant, if those proceedings have been discontinued or deferred; and
 (ii)in the case of a registrant, may immediately suspend the registration of the registrant, which suspension shall continue in effect until the conclusion of proceedings under this section, including judicial review thereof, unless sooner withdrawn by the Attorney General or dissolved by a court of competent jurisdiction.; and
 (2)in subsection (d)(2)— (A)by striking substantial likelihood of an immediate threat and inserting likelihood of a threat; and
 (B)by inserting diversion of a controlled substance, after serious bodily harm,.